 1
 2

 3                          UNITED STATES DISTRICT COURT
 4             EASTERN DISTRICT OF CALIFORNIA - FRESNO DIVISION
 5   PAUL CLARK, individually, and on            Case No. 1:18-cv-00899-AWI-EPG
     behalf of other members of the
 6   general public similarly situated,          [PROPOSED] ORDER RE:
                     Plaintiffs,                 BRIEFING SCHEDULE FOR
 7                                               MOTION FOR CLASS
     v.                                          CERTIFICATION
 8
     QG PRINTING II, LLC, a
 9   Connecticut limited liability
     company; QUAD/GRAPHICS,
10   INC., a Wisconsin corporation; and
     DOES 1 through 10, inclusive,
11
                      Defendants.
12

13         Having reviewed and considered the Parties’ proposed briefing schedule on
14   Plaintiff’s anticipated motion for class certification, which was submitted in accordance
15   with the Court’s September 23, 2019, Order Granting Plaintiff’s Motion For Leave to
16   Amend, Directing Plaintiff to Submit Supplemental Documentation, and Altering Class
17   Certification Deadlines, the Court hereby orders:
18             1. Defendants’ opposition to the motion for class certification must be filed
19                no later than December 20, 2019;
20             2. Plaintiff’s reply in support of the motion for class certification must be
21                filed no later than January 17, 2020; and
22             3. The hearing on the motion will be February 10, 2020 at 1:30 p.m. in
23                Courtroom No. 2.
24
     IT IS SO ORDERED.
25
     Dated: November 12, 2019
26                                          SENIOR DISTRICT JUDGE
27

28

                                                                    Case no. 1:18-cv-00899-AWI-EPG
